       Case: 1:20-cv-03178 Document #: 59 Filed: 09/14/20 Page 1 of 3 PageID #:780




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  ROBERT ANDREW FFRENCH,

           Plaintiff,                                    Civil Action No.: 1:20-cv-03178

  v.                                                     Judge Matthew F. Kennelly

  THE PARTNERSHIPS AND UNINCORPORATED                    Magistrate Judge Jeffrey Cummings
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                DEFENDANT
                 56                                       7hk8918
                 59                                    bigvip8018
                 63                                   conceitzhang
                 65                                dragonball-fourth
                 66                                   e-suggestion
                 67                                    electron365
                 69                                    flowersbud
                 70                                   flowersgrass
                 78                                    hftndbkn-3
                 80                                 infinite.force22
                 81                                   jewelry-base
                 82                                     jfdxfybq-0
                 83                                       kzyu_17
                 86                                 little.apple2014
                 89                                      mrzo_33
                 93                                       pfkn-59
                 94                              picturesque-landscape
                 95                                    ppptyiad_6
                 98                                 rasgswkgflgq45
                 99                                       rocm84
                 100                                     rookie-xu
                 101                                   shalo-3238
   Case: 1:20-cv-03178 Document #: 59 Filed: 09/14/20 Page 2 of 3 PageID #:781




            105                            trs-seller2012
            107                            vesny89735-6
            109                            whitedaisy666
            110                        wonderfulbuying36588
            114                               zhifei-82
             2              Huiyang Kangde Silicone Rubber Ware Co., Ltd.


DATED: September 14, 2020                          Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03178 Document #: 59 Filed: 09/14/20 Page 3 of 3 PageID #:782




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 14, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
